DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
The amendment filed on 11/09//2021 has been entered:
Claim 2, 4, 13 – 16, 19 – 22, 27 and 29 remain pending in the application;
Claim 13 – 15 are withdrawn from consideration;
Claim 2, 16, 19 – 21 and 27 are amended;
Claim 1, 18, 25 and 26 are cancelled;
Claim 29 is added as new.


Applicant’s arguments with respect to the rejections of claim 1, 2, 4, 16, 18 – 22 and 25 – 27 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments to claims render the arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant cancelled claim 1 and replaced with new independent claim 29. Applicant submitted on p.9 – 12 that “the 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, regarding applicant’s arguments with respect to the limitations about the sidewalls of receptacle, Cline does teach the transducer plate 72 with sidewalls (see Cline; Col.4, Ln.7 – 20). Sidewalls are inherent mechanical structure of any plate, this can be clearly seen in the elevational view of the plate 72 in Fig.4.
Second, regarding applicant’s argument with respect to the limitations about the anchors attached to sidewalls, Stuart does teach anchors (upper end 48) attached to 
Third, regarding applicant’s arguments with respect to the limitations about anchor translation, Ballantyne does teach such translational moving configuration. In Ballantyne (Col.4, Ln.24 – 51; Fig.3), the anchor (top portion between U-joint 250 and the end plate 214) is connected to extendable structure (top portion of 216) via U-joint 250. The mechanical design of U-joint 250 (see moving space in joint as shown in Fig.1) allows the two connected part to be moved translationally. In addition, since anchor is fixedly connected to end plate 214, the translational movement of end plate implicitly teach the translational movement of anchor along its axis (“… allow for extension and retraction of an end effector as well as pitch and yaw of the end effector.” Col.5, Ln.11 – 19; here the extension and retraction is translational movement of end plate; “… for the end plate {in addition to its translational freedom} …” Col.5, Ln.23 – 31).
Fourth, regarding applicant’s argument with respect to the anchor axis intersecting vertical axis, Ballantyne in Fig.3 clear shown the longitudinal axis of anchor (pillar shaped top portion between U-joint 250 and the end plate 214) intersecting the longitudinal axis of the extendable structure (top portion of 216) at the joint 250.
Thus, applicant’s arguments regarding the 103 rejection have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Overall, applicant’s remarks on p.9 – 13 have been fully considered but they are not persuasive and the amendments render applicant’s arguments moot. The amendments result in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 line 20, limitation “the anchors” should read “the plurality of anchors”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 16, 19 – 22, 27 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “the sidewall(s)” in claim 29 line 19, the term “sidewall(s)” is alternative limitation, it is unclear applicant intends to claim the plurality of anchors attaching to a single sidewall or multiple sidewalls respectively.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as the sidewalls.

Therefore, claim 29 and all corresponding dependent claims are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2, 16, 19 – 22 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline et al. (US 5,443,068; published on 08/22/1995) (hereinafter "Cline"), and in view of Ballantyne et al. (US 5,740,699; published on 04/21/1998) (hereinafter "Ballantyne"), McCormick et al. (US 2006/0033253 A1; published on 02/16/2006) (hereinafter "McCormick") and Stuart (US 2003/0005786 A1; published on 01/09/2003).

Regarding claim 29, Cline teaches a medical treatment ("Tumor tissue in a patient can be selectively destroyed by localized heating without affecting the surrounding healthy tissue. In the present invention heat is applied to the tumor tissue." Col.3, Ln.30 - 33) system ("A schematic block diagram of the magnetic resonance surgery system is shown in FIG. 1." Col.3, Ln.34 - 50) comprising:
a medical imaging scanner ("A magnetic resonant (MR) imaging system 10 …" Col.3, Ln.34 - 50) configured to generate diagnostic images of a region of interest of a 
a subject support configured to support the subject with the region of interest in the imaging region ("… patient 1 is placed on a table 11 …" Col.3, Ln.59 - Col.4, Ln.6; "… to allow patient table 11 to move in and out of MR magnet 13 …" Col.4, Ln.27 – 36);
an ultrasonic transducer ("… to accommodate focused ultrasound transducer 19 …" Col.3, Ln.59 - Col.4, Ln.6) configured to emit a focused ultrasound beam to treat target tissue in the region of interest ("Ultrasound transducer 19 can be moved inside the bore of an MR imaging magnet 13 by positioning means 70 to focus on different locations within patient 1." Col.3, Ln.59 - Col.4, Ln.6), the ultrasound transducer being disposed in the magnetic field ("Ultrasound transducer 19 can be moved inside the bore of an MR imaging magnet 13 ..." Col.3, Ln.59 - Col.4, Ln.6); and
a non-ferromagnetic mechanical positioning device ("Equipment used near the MR magnet, therefore, should not be made of a ferromagnetic material …" Col.1, Ln.55 - 62; "All materials used for positioner 70 are preferably made of a non-metallic and non-magnetic material …" Col.4, Ln.37 – 51) configured to mechanically position the ultrasonic transducer with respect to the subject ("Control workstation 30 actuates a positioning means 70 to position ultrasound transducer 19." Col.3, Ln.51 – 58), the non- ferromagnetic mechanical positioning device being disposed in the magnetic field ("… 
a receptacle having a planar base and one or more sidewalls that extend orthogonally from and along a perimeter of the planar base to define an open container that holds the ultrasonic transducer ("Transducer 19 is secured to a transducer plate 72." Col.4, Ln.7 - 20; Fig.4; base and sidewall is mechanical inherent properties of the plate 72), the open container defining an internal volume (see Fig.3 and 4, the curved space within plate 72);
a support plate having a hole to receive the receptacle (see Fig.3, the connection bar between shaft 73 and plate 72; a hole is inherent structure having gears disposed on);
an axial motion mechanism (“… moves in an X direction …” Col.4, Ln.7 – 20; see Fig.3) comprising: 
a first rail extending along a first axis (“Threaded shaft 83 is secured within base plate 81.” Col.4, Ln.7 – 20; see Fig.3; here the base plate 81 is interpreted as the first rail, and the X direction is interpreted as the first axis) that is orthogonal to the respective vertical axis (see Fig.3 and Fig.4, the move direction in V, X and Y are orthogonal to each other); and 
a first carriage slideably mounted on the first rail, the first carriage mechanically coupled to the support plate (“Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 … Threaded shaft 83 is secured within base plate 81.” Col.4, Ln.7 – 20; see Fig.3); and 

a second rail extending along a second axis (“A threaded shaft 74 within horizontal slide 73 is driven by expanding shaft 100b.” Col.4, Ln.7 – 20; see Fig.3, here the slide 73 is interpreted as the second rail and the Y direction is interpreted as the second axis) that is orthogonal to the first axis and to the respective vertical axis (see Fig.3 and Fig.4, the move direction in V, X and Y are orthogonal to each other); and 
a second carriage slideably mounted on the second rail (“A threaded shaft 74 within horizontal slide 73 is driven by expanding shaft 100b.” Col.4, Ln.7 – 20), the second carriage mechanically coupled to the support plate (see Fig.3, transducer plate 72 is coupled to 73 and 74), whereby the first and second carriages provide two degrees of freedom for positioning the ultrasound transducer with respect to the subject (“Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 rotates, horizontal slide 73 moves in the Y direction with respect to housing 71." Col.4, Ln.7 - 20; see Fig.3 and Fig.4 the move direction in X and Y); and 
a container having a cavity (“… to casing 71 …” Col.5, Ln.38 – 51; see Fig.2, 4; the housing of positioning device 70), the non-ferromagnetic mechanical positioning device and the ultrasonic transducer disposed in the cavity (see Fig.4, the position of positioning device, ultrasound transducer 19 and end plate 72 are all included in casing 71).
Cline fails to explicitly teach a plurality of anchors attached to the sidewall(s) of the receptacle, the anchors configured to support and adjustably position the receptacle, each anchor extending along a respective anchor axis; a plurality of lead 
However, in the same field of endeavor, Ballantyne teaches a plurality of anchors (see the top part between joint 250 and end plate 214 in Fig.3) attached to the receptacle (“An end effector 260 is shown in phantom attached to end plate 214.” Col.4, Ln.24 – 51), the anchors configured to support (see Fig.3) and adjustably position the receptacle (“ … this invention allow for extension and retraction of an end effector as well as pitch and yaw of the end effector.” Col.5, Ln.11 – 19), each anchor extending 
a plurality of lead screws (“Returning to FIG. 3, the ball screw 224 of each linear actuator is threaded to …” Col.4, Ln.24 – 51; see Fig.3); 
a plurality of extendable structures, each extendable structure mounted on and extending parallel to a respective lead screw and configured to extend or retract along a respective vertical axis (“… three linear actuators 216a, 216b, and 216c are disposed about a central axis C" extending between base 212 and end plate 214.” Col.4, Ln.24 – 51; see Fig.3, the top portion of 216 is interpreted as the extendable structure); 
a plurality of couplings, each coupling disposed at an end of a respective extendable structure (“… which terminates in a U-joint 250 between the tube 225 and end plate 214.” Col.4, Ln.24 – 51; here the joint 250 is interpreted as coupling), each coupling having a respective hole to receive a respective anchor, the respective hole aligned with the respective anchor axis (“… a U-joint 250 …” Col.4, Ln.24 – 51; a hole is inherently structure in U-joint as defined in mechanics; see also example of U-joint in Fig.1); 
a plurality of lead screw nuts disposed on or in the support plate, each lead screw nut configured to rotate around a respective lead screw ( “… the ball screw 224 of each linear actuator is threaded to a tube 225 …” Col.4, Ln.24 – 51; here the tube 225 is interpreted as the screw nuts) to drive the respective extendable structure and move a respective coupling (“If the linear actuators 216a, 216b, 216c are rotated at different rates, then some pitch and yaw combination will be imparted to end plate 214 as is shown, for example, in FIG. 3.” Col.4, Ln.52 – Col.5, Ln.10) towards or away from the 
wherein: 
each anchor is configured to translate along the respective anchor axis and rotate about the respective anchor axis within the respective hole of each coupling when one or more of the extendable structures extends or retracts (“The U-joints 250 between the linear actuators and the end plate provide two degrees of freedom, in pitch and yaw, between the linear actuators and the end plate; the play along the length of the actuators and in the clevis mounts provides a limited rotational degree of freedom.” Col.4, Ln.52 – Col.5, Ln.10; the extend and retracts of actuator provides the translation in central axis; the mechanical design of U-joint 250, see moving space in joint as shown in Fig.1, allows the two connected part to be moved translationally. In addition, since anchor is fixedly connected to end plate 214, the translational movement of end plate implicitly teach the translational movement of anchor along its axis: “… allow for extension and retraction of an end effector as well as pitch and yaw of the end effector.” Col.5, Ln.11 – 19; here the extension and retraction is translational movement of end plate; “… for the end plate {in addition to its translational freedom} …” Col.5, Ln.23 – 31), 
each lead screw is disposed between the respective extendable structure and the respective lead screw nut (see Fig.1, the screw 24 is equivalent to the screw 224, the 16a – 16c are equivalent to tubes 216a – 216c as screw nuts, and the upper portion above screw 24 is equivalent to the top portion of 216 as extendable structure), and 

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).
Cline in view of Ballantyne fails to explicitly teach a plurality of arm and wheel mechanisms, each arm and wheel mechanism configured to turn a respective lead screw nut; and the plurality of anchors is attached to the sidewall(s) of the receptacle.
However, in the same field of endeavor, McCormick teaches a plurality of arm and wheel mechanisms ("Clamp arm 31 {shown in phantom line} is mounted to clamp output shaft 30." [0035]), each arm and wheel mechanism configured to turn a respective lead screw nut ("... ball nut gear 18, which drives hub 20. Hub 20 rotates ball nut 22." [0037]; see Fig.1 – 3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the positioner as taught by Cline with the motor pack mechanism as taught by McCormick. Doing so would make it possible to provide "a motor pack for an electrically driven tool" (see McCormick; [0007]).

However, in the same field of endeavor, Stuart teaches the plurality of anchors is attached to the sidewall(s) of the receptacle (“At their upper end 48, the joints connecting the links 44 to the moving platform 42 …” [0054]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the positioner as taught by Cline with the moving platform as taught by Stuart. Doing so would make it possible to “provide enhanced dexterity and accuracy in the workspace volume” (see Stuart; [0054]).

Regarding claim 2, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 29, and Cline further teaches wherein the medical imaging system ("A magnetic resonant (MR) imaging system 10 …" Col.3, Ln.34 – 50) further includes:
a main magnet configured to generate a magnetic field (B0) in the subject residing within an imaging region of the medical imaging scanner ("MR imaging employs large magnets for creating a homogeneous magnetic field ..." Col.1, Ln.35 - 47; "… inside the bore of an MR imaging magnet 13 …" Col.3, Ln.59 - Col.4, Ln.6; Fig.2; generating B0 filed is an inherent property of magnet 13 in any MRI machine);
magnetic field gradient coils configured to superimpose selected magnetic field gradients on B0 ("… and gradient coils for altering the magnetic field in a uniform manner in time or space, creating magnetic field gradients." Col.1, Ln.35 – 47), the magnetic field gradient coils being controlled by a gradient controller ("A gradient amplifier 40 and a radiofrequency {RF} power source 50 supply the power for the sequences. " Col.3, Ln.34 – 50);
one or more radio frequency coils configured to inject radio frequency excitation pulses (B1) produced by radio frequency (RF) source into the imaging region ("MR imaging also employs radiofrequency {RF} coils for applying an RF field to tissue to be imaged, causing the tissue to resonate and create an MR response signal." Col.1, Ln.35 – 47);
a receiver ("Raw data is sent from receiver 20 to a control workstation 30 …" Col.3, Ln.34 – 50) configured to receive spatially encoded magnetic resonances ("… causing the tissue to resonate and create an MR response signal. The MR response signal is used to construct an image." Col.1, Ln.35 – 47);
a console configured to control the medical imaging scanner ("An operator console 60 is used to control the imaging system." Col.3, Ln.34 – 50) and 
a reconstruction processor programmed to reconstruct the received spatially encoded magnetic resonances into the diagnostic images ("Raw data is sent from receiver 20 to a control workstation 30 that displays images on a display means 110 to a surgeon." Col.3, Ln.34 – 50) and into a temperature profile ("Magnetic resonant imaging system 10 then employs pulse sequences to rapidly acquire temperature sensitive images of patient 1. Since both the internal structures and heated regions are imaged ..." Col.3, Ln.51 – 58);
a display on which the diagnostic images and the temperature profile are displayed ("… to a control workstation 30 that displays images on a display means 110 to a surgeon." Col.3, Ln.34 - 50; "Since both the internal structures and heated regions 

Regarding claim 16, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 29, and Cline further teaches whereby the non-ferromagnetic mechanical positioning device provides up to 3 degrees of freedom for positioning the ultrasound transducer with respect to the subject ("… cause transducer plate 72 to move in a vertical direction. Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 rotates, horizontal slide 73 moves in the Y direction with respect to housing 71." Col.4, Ln.7 - 20; see Fig.3 and Fig.4 the move direction in V, X and Y).
In addition, Ballantyne further teaches to provide 2 additional degrees of freedom for positioning the end-effector (“… allow for extension and retraction of an end effector as well as pitch and yaw of the end effector.” Col.5, Ln.11 – 19).
Thus there is provided of 5 degrees of freedom for positioning, considering the V,X,Y as taught by Cline and pitch and yaw as taught by Ballantyne.
Further, Ballantyne also teaches wherein the plurality of anchors includes at least 3 anchors, the plurality of lead screws includes at least 3 lead screws, the plurality of extendable structures includes at least 3 extendable structures, the plurality of couplings includes at least 3 couplings, the plurality of lead screw nuts includes at least 3 lead screw nuts (“… three linear actuators …” Col.4, Ln.24 – 51; see Fig.1 and 3, there are three set actuators with corresponding anchor, screw, extendable structure, coupling and screw nut).


Regarding claim 19, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 29, and Cline further teaches wherein the cavity is configured to retain water (“… accommodate focused ultrasound transducer 19 in an ultrasound conducting liquid bath 17. Ultrasound conducting liquid 17 is chosen to be one that will conduct ultrasonic energy with little attenuation.” Col.3, Ln.59 – Col.4, Ln.6; water is a liquid with little acoustic attenuation, as an inherent physical property).

Regarding claim 20, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 19, and Cline further teaches wherein the container or shell includes an ultrasound transmissive window through which the focused ultrasound beam is directed (“An ultrasound membrane 74 attached to casing 71 … Energy from ultrasound transducer 19 passes through fluid 17, through ultrasound membrane 74 through the ultrasound gel and into the patient.” Col.5, Ln.39 – 51).

Regarding claim 21, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 29, and Ballantyne further teaches wherein the extendable structures comprise pushrods (“… three linear actuators 216a, 216b, and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).

Regarding claim 22, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 21, and Ballantyne further teaches wherein the couplings comprise ball joints (“… wherein said linear actuator end member joint comprises one of a spherical joint and a universal joint with a torsional joint.” Claim 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline in view of Ballantyne, McCormick and Stuart, as applied in claim 2, and further in view of Suzuki et al. (US 5,722,411; published on 03/03/1998) (hereinafter "Suzuki").


However, in the same field of endeavor, Suzuki teaches wherein the reconstruction processor is further configured to superimpose the temperature profile and a depiction of the ultrasound beam on the displayed diagnostic images ("… such that the position of the focal point 7 can be indicated on the MR images displayed by a CRT 10 as shown in FIG. 3A." Col.9, Ln.36 - 48; "Now, as the hot spot 6, it suffices to determine a region with a relatively high temperature … it is only required that the hot spot 6 be clearly identifiable in the image reflecting the temperature change ...  in the T1 weighted image obtained by the MRI ... it exhibits a sufficient change in proportion to the temperature so that a single T1 weighted image can be used for the purpose of the hot spot measurement."  Col.13 Ln.60 - Col.14, Ln.2; see Fig.3A, 3B and 7, the superimposing of focal point 7 with hot spot 6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the display of temperature profile as taught by Cline with the display of hot spot with focal point as taught by Suzuki. Doing so would make it possible for "preventing the displacement of the hot spot from the focal point" (see Suzuki; Col.2, Ln.30 - 34).


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline in view of Ballantyne, McCormick and Stuart, as applied to claim 29 above, and further in view of Vasilovich et al. (US 2005/0200221 A1; published on 09/15/2005) (hereinafter “Vasilovich”).

Regarding claim 27, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 1, except wherein each arm and wheel mechanism includes: a first arm comprising a first belt; first and second wheels connected to opposing ends of the first arm and attached to the first belt; a second arm comprising a second belt; third and fourth wheels connected to opposing ends of the second arm and attached to the second belt; wherein: the second and third wheels are coupled such that rotating the second wheel causes the third wheel to rotate and rotating the third wheel causes the second wheel to rotate, the first belt is attached to the first and second wheels such that rotating the first wheel causes the second wheel to rotate and rotating the second wheel causes the first wheel to rotate, the second belt is attached to the third and fourth wheels such that rotating the third wheel causes the fourth wheel to rotate and rotating the fourth wheel causes the third wheel to rotate, and the first wheel drives the respective lead screw nut.
However, in the same field of endeavor, Vasilovich teaches wherein each arm and wheel mechanism (“… the entire gear-to-gear transmission assembly/gear box transmission 100 …” [0101]; see Fig.17) includes: 

first (“… alternator pulley wheel 7 …” [0110]) and second wheels (“Wheel 6 …” [0110]) connected to opposing ends of the first arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 6 and wheel 7 is interpreted as first arm) and attached to the first belt (“Wheel 6 is connected to alternator pulley wheel 7 via v-belt 14.” [0110]); 
a second arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 3 and wheel 4 is interpreted as second arm) and a second belt (“… with v-belt 13” [0109]); 
third (“… larger wheel 3 …” [0109]) and fourth wheels (“… smaller wheel 4 …” [0109]) connected to opposing ends of the second arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 3 and wheel 4 is interpreted as second arm) and attached to the second belt (“… larger wheel 3 is then connected with v-belt 13 to smaller wheel 4 …” [0109]); 
wherein: 
the second and third wheels are coupled (“… smaller wheel 4 is connected via drive axle 11 to both flywheel 5 and larger wheel 6.” [0110]) such that rotating the second wheel causes the third wheel to rotate and rotating the third wheel causes the second wheel to rotate (“By virtue of the drive axle 11 connection of smaller wheel 4 to larger wheel 6, for each revolution of wheel 4, wheel 6 also revolves one time.” [0110]), 

the second belt is attached to the third and fourth wheels such that rotating the third wheel causes the fourth wheel to rotate and rotating the fourth wheel causes the third wheel to rotate (“… larger wheel 3 is then connected with v-belt 13 to smaller wheel 4 …” [0109]; the rotating of wheel 3 and 4 is the inherent result or function of the wheels-belt structure), and 
the first wheel drives the respective lead screw nut (see Fig.10, the wheel 7 and nut).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motor as taught by Cline with the compact gear mechanism as taught by Vasilovich. Doing so would make it possible to achieve “compactness of the gear box transmission” (see Vasilovich; [0114]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CHAO SHENG/           Examiner, Art Unit 3793   

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793